DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.
 
	Claim 1 has been amended.  Claims 15-25 remain withdrawn.  Claims 1-8, 11-14, and 26 are currently pending and under examination.

This application claims benefit of priority under 35 U.S.C. § 119 to U.S. Provisional Application Nos.: 62/322015, filed April 13, 2016, and 62/395575, filed September 16, 2016.



Maintenance/Modification of Rejections:



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-14, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in relevant part that the device comprises “a polymer substrate having a cell culture surface on a top surface of the polymer substrate, the polymer substrate comprising an array of microcavities….”  This limitation is indefinite, because it is unclear if the polymer substrate which has an array of microcavities is also the cell culture surface on the top surface of the polymer substrate, or instead if the cell culture surface is an additional layer on top of the polymer substrate, where this cell culture surface does not necessarily have an array of microcavities.  
Claims 2-8, 11-14, and 26 are included in this rejection because these claims depend from above rejected claim 1, and fail to remedy the noted deficiency.  

Response to Arguments

	Applicant urges that the feature of a “polymer substrate having a cell culture surface on a top surface of the polymer substrate, the polymer substrate comprising an array of microcavities” would be definite to an ordinary artisan when viewed in combination with the specification and figures.  The specification describes that the cell culture surface is the top surface of the polymer substrate, and the top surface of the polymer substrate also comprises an array of microcavities.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.  
While a claim should be interpreted in light of the specification, it is improper to read limitations contained in the specification into the claims.  The claim does not recite that “the top surface of the polymer substrate” (emphasis added) comprises an array of microcavities, instead reciting only “the polymer substrate comprising an array of microcavities” (emphasis added).  As such, the noted limitation of claim 1 is still deemed to be indefinite.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-14, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (IDS; US 2006/0057209, Published 2006).
	With regard to claims 1, 2, 5, 6, and 14, Chapman et al. teach a device, the device comprising: a polymer substrate, the polymer substrate including a polyolefin, polyester, polycarbonate, or copolymer of polyester (Abs.; Para. 69, 140, 145; Fig. 15; claim 1, 4, 7); and a polysaccharide, which is a dissolvable carbohydrate coating, disposed on the surface of the polymer substrate (Para. 27, 29, 145).  As the polyolefin, polyester, polycarbonate, and copolymer of polyester cannot be separated from their properties, the polyolefin, polyester, polycarbonate, and copolymer of polyester are each necessarily a dissolvable carbohydrate coating configured to dissolve.  The polymer substrate having a dissolvable carbohydrate coating has a contact angle less than the contact angle of the polymer substrate in the absence of the dissolvable carbohydrate coating (Para. 145).
While Chapman et al. do not specifically teach the intended use of cell culturing, as the polymer substrate is a preferred material as claimed by Applicant in claim 5, and as these materials cannot be separated from their properties, a surface of the polymer substrate is necessarily usable as a cell culture surface, and is gas permeable and liquid impermeable.  Additionally, as a polysaccharide is a preferred dissolvable carbohydrate coating, and as the polysaccharide cannot be separated from its properties, adding an aqueous culture media to the coated cell culture surface would necessarily dissolve the polysaccharide into the aqueous cell culture media.  It is noted that Applicant has not claimed that an aqueous cell culture media is present in the device.
 Applicant defines a “microcavity array” as an array of microcavities suitable for containing one or more spheroids in culture, where cell culture devices having an array of microcavities are 3D cell culture devices (see Specification, Para. 26).  There is no specific size range provided in this definition that limits the size of a “microcavity” to a specific range, other than generally being suitable for 3D cell culture.  Chapman et al. further teach that the top surface of the polymer substrate may be flat, or may include other types of surfaces, such as a porous surface, or a recessed, or curved surface (Para. 137).  While Chapman et al. do not specifically teach that the top surface of the polymer substrate comprises an “array of microcavities,” it is noted that a porous surface would include an array of cavities (i.e. the pores), thus providing a 3D culture surface.  As this surface type is explicitly taught as usable in the device of Chapman et al., it would have been obvious to one of ordinary skill in the art to utilize a porous surface, which is deemed be a surface that comprises an array of microcavities, when utilizing the device as taught.  
Further, it would have routine for an ordinary artisan to determine a suitable size for the pores (microcavities) based on the desired end use of the device of Chapman et al.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the pore size on the top surface of the polymer substrate, including to provide an array of microcavities, to result in a device suitable for the desired end use, including culturing a desired cell type under desired conditions.
With regard to claims 3 and 4, Chapman et al. further teach that the linkable hydrophilic polymer, which can be a polysaccharide, can also be polyethylene oxide, which is a stabilizer (Para. 29).  While it is not specifically taught that both a polysaccharide and polyethylene oxide are present together, as both can be used for the linkable hydrophilic polymer, it would have been obvious to one of ordinary skill in the art to further include polyethylene oxide with the polysaccharide to provide a modified hydrophilic polymer, as both are taught as usable for this purpose.  
With regard to claims 7 and 8, while it is not specifically taught that the polymer substrate comprises a cell non-adherent coating, which includes a hydrogel layer covalently bound to the top surface of the polymer substrate, Chapman et al. further teach that the substrate can include a hydrophilic region comprising a monolayer of a linkable hydrophilic polymer that is covalently attached to the substrate (Para. 27).  A hydrophilic region comprising a monolayer is interpreted to be a hydrogel, which is a cell non-adherent coating, which is covalently bond to the polymer top surface.  As Chapman et al. teach that a hydrogel can be covalently bond to the polymer, it would have been obvious to one of ordinary skill in the art to include a hydrogel covalently linked to the top surface of the polymer substrate.  
With regard to claims 11 and 12, Chapman et al. teach that the top surface of the polymer substrate can be flat, which is interpreted to be smooth, or porous, which is interpreted to be rough (Para. 137).  As such, it would have been obvious to one of ordinary skill in the art to select either a smooth surface or rough surface for the cell culture surface of the device based on the desired end use.
With regard to claim 13, Chapman et al. further teach that the term “hydrophilic” is used to describe a surface or coating which forms a contact angle of less than 60° when a droplet of water is deposited thereon (Para. 91), where the contact angle on a surface modified as taught by Chapman et al. is smaller than the un-treated surfaces, indicating that the surface has become more hydrophilic (Para. 145), which is deemed to be a superhydrophilic surface.  As such, it would have been obvious to one of ordinary skill in the art that the cell culture surface of the polymer substrate of a device as taught by Chapman et al. can be superhydrophilic.
With regard to claim 26, Chapman et al. teach that the polymer substrate having a dissolvable carbohydrate coating has a contact angle less than the contact angle of the polymer substrate in the absence of the dissolvable carbohydrate coating (Para. 145).  While the contact angle is not specifically taught, it would have routine for an ordinary artisan to determine the contact angle based on the desired end use of the device.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the contact angle of the polymer substrate having the dissolvable carbohydrate coating, including in a range of 0° to 40°, to result in a device suitable for the desired end use, including culturing a desired cell type under desired conditions.


Response to Arguments

	Applicant urges that Chapman does not disclose the cell culture device as currently claimed, and that the claimed device shows an improvement over the prior art, as the device temporarily increases the surface hydrophilicity of the device to reduce air entrapment in the array of microcavities during the cell culture process.  
	Applicant’s arguments have been fully considered, but have not been found persuasive.
	With regard to the claims as amended, as noted in the modified rejection above, Chapman et al. teach a device, the device comprising: a polymer substrate, the polymer substrate including a polyolefin, polyester, polycarbonate, or copolymer of polyester (Abs.; Para. 69, 140, 145; Fig. 15; claim 1, 4, 7); and a polysaccharide, which is a dissolvable carbohydrate coating, disposed on the surface of the polymer substrate (Para. 27, 29, 145).  As the polyolefin, polyester, polycarbonate, and copolymer of polyester cannot be separated from their properties, the polyolefin, polyester, polycarbonate, and copolymer of polyester are each necessarily a dissolvable carbohydrate coating configured to dissolve.  
	With regard to Applicant’s arguments about the function of the claimed device, as Chapman et al. render obvious the device as claimed, including the components as claimed, the function of temporarily increasing the surface hydrophilicity of the device to reduce air entrapment in the array of microcavities during the cell culture process, would necessarily be present when utilizing the device as rendered obvious by Chapman.  



Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653